 



Exhibit 10.1

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This Amendment No. 1 to Credit Agreement (this “Amendment”) dated as of April
30, 2013, is made by and among TILE SHOP HOLDINGS, INC., a Delaware corporation
(“Holdings”), THE TILE SHOP, LLC, a Delaware limited liability company (the
“Company”), certain Subsidiaries of the Company party hereto as borrowers (each
such Subsidiary, a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), each lender party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”), a Swing Line Lender and an
L/C Issuer.

 



W I T N E S S E T H:

 

WHEREAS, the Borrowers, Holdings, the Administrative Agent and the Lenders have
entered into that certain Credit Agreement dated as of October 3, 2012 (as
amended, modified, supplemented, restated, or amended and restated, to, but not
including, the date hereof, the “Credit Agreement”; the capitalized terms used
in this Amendment not otherwise defined herein shall have the respective
meanings given thereto in the Credit Agreement), pursuant to which the Lenders
have made available to the Borrowers a term loan facility and a revolving credit
facility; and

 

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend certain terms of the Credit Agreement, which the
Administrative Agent and the Lenders are willing to do on the terms and
conditions contained in this Amendment;

 

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:

 

(a)The definition of “Consolidated Fixed Charges” in Section 1.01 of the Credit
Agreement is hereby amended to add the following clause immediately following
clause (d) of such definition:

 

“; provided, that any redemption of warrants with respect to the capital stock
of Holdings or any of its Subsidiaries, or any purchase or  redemption of
capital stock of Holdings or any of its Subsidiaries, in each case, made by
Holdings or any of its Subsidiaries in such period, shall be excluded from
Consolidated Fixed Charges up to an amount not to exceed the total amount of
cash proceeds received by Holdings or such Subsidiary, as applicable, from a
third-party’s exercise of warrants with respect to the capital stock of Holdings
or such Subsidiary so long as such purchase or redemption is made within nine
months of receipt of the cash proceeds from the exercise of such warrants.”

 



 

 

 

(b)The definition of “Total Credit Exposure” in Section 1.01 of the Credit
Agreement is hereby amended to read in its entirety as follows:

 

““Total Credit Exposure” means, as to any Lender at any time, the Total
Revolving Credit Exposure of such Lender at such time plus the Total Term Loan
Exposure of such Lender at such time.”

 

(c)Section 10.01(g) of the Credit Agreement is hereby amended to read in its
entirety as follows (solely for convenience, changed text is italicized):

 

“(g) change any provision of this Section or the definition of “Required
Lenders”, “Required Facility Lenders”, “Required Revolving Lenders”, “Required
Term Loan Lenders”, or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender affected thereby;”

 

2.                  Effectiveness; Conditions Precedent. This Amendment shall
become effective at the time (the “Amendment Effective Date”) when the
Administrative Agent shall have received counterparts of this Amendment, duly
executed by the Borrowers, Holdings, the Administrative Agent and each of the
Lenders, which counterparts may be delivered by telefacsimile or other
electronic means (including .pdf).

 

3.                  Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to enter into this Amendment, each of
Holdings and the Borrowers represent and warrant to the Administrative Agent and
the Lenders that this Amendment has been duly authorized, executed and delivered
by Holdings and the Borrowers and constitutes a legal, valid and binding
obligation of such parties.

 

4.                  Entire Agreement. This Amendment, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof.
None of the terms or conditions of this Amendment may be changed, modified,
waived or canceled orally or otherwise, except in writing and in accordance with
Section 10.01 of the Credit Agreement.

 

5.                  Full Force and Effect of Agreement. Except as hereby
specifically amended, modified or supplemented, the Credit Agreement and all
other Loan Documents are hereby confirmed and ratified in all respects and shall
be and remain in full force and effect according to their respective terms.

 



2

 

 

6.                  Counterparts. This Amendment may be executed in any number
of counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy or other electronic means (including .pdf) shall
be effective as delivery of a manually executed counterpart of this Amendment.

 

7.                  Governing Law. This Amendment shall in all respects be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed and to be performed entirely within such State,
and shall be further subject to the provisions of Sections 10.14 and 10.15 of
the Credit Agreement.

 

8.                  Enforceability. Should any one or more of the provisions of
this Amendment be determined to be illegal or unenforceable as to one or more of
the parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

 

9.                  References. From and after the Amendment Effective Date, all
references in the Credit Agreement and any of the other Loan Documents to the
“Credit Agreement” shall be deemed to be references to the Credit Agreement, as
amended or modified hereby.

 

10.              Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the Borrowers, the Administrative Agent and each of
the Guarantors and Lenders, and their respective successors, legal
representatives, and assignees to the extent such assignees are permitted
assignees as provided in Section 10.06 of the Credit Agreement.

 

 

 

[Signature pages follow.]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 



  THE TILE SHOP, LLC         By: /s/ Timothy Clayton   Name:   Timothy Clayton  
Title: Chief Financial Officer



 

Amendment No. 1
Signature Page

 

 



  TILE SHOP HOLDINGS, INC.         By: /s/ Timothy Clayton   Name:   Timothy
Clayton   Title: Chief Financial Officer

  

Amendment No. 1
Signature Page

 

 



  bank of america, n.a., as   Administrative Agent         By:   /s/ Angela
Larkin   Name:  

Angela Larkin

  Title:

Assistant Vice President



 

 

Amendment No. 1
Signature Page

 

 



  bank of america, n.a., as a Lender, L/C
Issuer and Swing Line Lender         By: /s/ A. Quinn Richardson   Name:     A.
Quinn Richardson   Title: Senior Vice President



  

Amendment No. 1
Signature Page

 

 



  THE HUNTINGTON NATIONAL bank,
as a Lender           By:   /s/ Marc D. Adams   Name:  

Marc D. Adams

  Title: /s/ Vice President

 

  



Amendment No. 1
Signature Page

